Title: To George Washington from Alexander McDougall, 24 February 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir,
                     West point 24th February 1782
                  
                  Major Villefranch of the Corps of Engineers, has served a considerable time under my orders, and inspection, and I can with great trust assure your Excellency, he is an intelligent excellent careful Officer, particularly so, of the public stores.  From the General and particular observations I have made on his conduct, in the time of service he is in; I think him an acquisition to the Country; and well qualified to serve in the confederal Army; and to be the servant of a republic.  His manners are well adapted to our kind of governments; and besides, his general exterior corresponds with it.  He posses great calmness of temper; He however feels himself chagrined at his being forgotten, when his Country-men in the same line with him were promoted, from an apprehension of its lessening his character, in the eyes of his master and his natural Country-men.  Many Officers far less meritorious, than he is, of his nation, have received liberal promotion: and I cannot help expressing a wish, that so deserving an Officer, may be gratified in a grade, which his long Services and singular qualifications merit.  I hope your Excellency will pardon, my obtruding this subject on you; as my sole motive is, to give my testimony to the faithful services of a good Officer; which I am persuaided will not be disagreable to the Commander in Chief of the Army of the United States.  I have the honor to be with great truth your Excellencys most obedient and most humble servant
                  
                     Alexr McDougall
                  
               